Citation Nr: 1757999	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.   Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

2.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1982 to January 1985. He had additional periods of Active Duty for Training during his service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the additional delay is regrettable, the Board finds that a remand is necessary in this case.

The Veteran contends that he was told he had a psychiatric disorder that preexisted service as it was caused by childhood trauma. VA treatment records from September 2010 show that the Veteran was noted to have "childhood repetitive trauma. The [Veteran] was repetitively beaten while growing up from ages 4 to 17 when he left home for the Army. He now suffers from flashbacks, intrusive dreams, increase startle, poor fragmented sleep, rage reactions, limited future, social isolation, mistrust of others, rituals that help him feel safer." Diagnoses of "alcohol dependence continuous, cannabis dependence continuous, PTSD delayed, mood disorder NOS probably a variant of bipolar disorder MRE mixed" were noted. 

The Veteran further contends that during service, he "trained with weapons, just the noise of such made me very uptight. When the drill sergeant screamed orders I felt anxious, angry, and unable to focus on more [than] one thing at a time. When I get to a level of stress I become combative, abusive, and very bothered." The Veteran stated that during service, "I did have undiagnosed mental problems at 17 years when I joined the Army. I did have off and on discipline problems while on duty but still it was shrugged off as normal behavior. I began to abuse alcohol and drugs to relieve my mental problems. This was done on and off duty hours. It also hampered me getting a promotion." The Veteran was not noted to have a psychiatric disorder and did not complain of any symptoms related to a disorder on enlistment in December 1981. Additionally, on separation in December 1984, the Veteran denied having depression or excessive worry; loss of memory; or nervous trouble of any sort.

The Veteran served in the Army National Guard post-service. Although the Veteran's service records from June 1985, 1986 and 1987 are available, a review of the available records shows that the Veteran had several instances of AWOL including in February 1988 and March 1988.

A review of the Veteran's treatment records shows many psychiatric diagnoses throughout the appeal period including: bipolar disorder, depression; PTSD (childhood); and anxiety.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017). The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. See Mclendon, 20 Vet. App. at 83.

Here, as noted, the Veteran has several psychiatric diagnoses. Although the Veteran's service treatment records are negative for complaints of or a finding of a psychiatric disorder in service, he is competent to state what he experienced during service and the Board has no reason to doubt his credibility regarding his reports of abusing drugs and alcohol in service to deal with the stress of being yelled at by his drill sergeant and to deal with his "mental problems." See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As the Veteran has not been afforded a VA examination to determine the current nature of his psychiatric disorders, he must be provided such an examination on remand. See McLendon, supra. 

Moreover, the issue of entitlement to a TDIU is inextricably intertwined with the service connection for a psychiatric disorder claim on appeal. See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991). The Veteran is not currently service-connected for any disabilities. Therefore, consideration of his TDIU claim must be deferred pending the outcome of this service connection claim. 

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for an appropriate VA examination to determine the nature of his psychiatric disorder. The claims folder should be provided to and reviewed by the examiner. After a review of the examination findings and the entire evidence of record, the examiner is asked to render an opinion on the following:

(a)   To the extent that a personality disorder is currently diagnosed, determine whether it clearly and unmistakably pre-existed the Veteran's service. If so, indicate whether the personality disorder was subjected to a superimposed disease or injury in service that resulted in a current acquired psychiatric disorder.

(b)   Indicate all psychiatric disorders currently shown. During the appeal period, the Veteran had diagnoses of: bipolar disorder, depression; PTSD (childhood); and anxiety. If the examiner finds that any of the noted diagnoses is not proper, s/he is asked to explain why this is so.

(c)   Also provide an opinion as to whether it is clear and unmistakable that the Veteran entered service with a psychiatric disorder. 

(d)   If the Veteran had a psychiatric disorder that clearly and unmistakably preexisted service, the examiner should determine whether it is clear and unmistakable that his psychiatric disorder WAS NOT aggravated beyond the natural progress of the disorder by his service. For purposes of this analysis, aggravation is defined as a worsening of the non-service connected disability beyond that due to the natural disease process. 

(e)   If the Veteran's psychiatric disorder DID NOT clearly and unmistakably pre-exist service, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder is related to his service. 

A complete rationale should be given for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

2.   Readjudicate the claims on appeal. If the benefits sought on appeal are denied, provide the Veteran and his representative an appropriate supplemental statement of the case that includes clear conclusions and bases for all determinations, and afford them the appropriate time period for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




